            Case 5:14-cr-00123-C Document 182 Filed 10/14/20 Page 1 of 7




              IN THE UNITED STATES DISTRICT COURT FOR THE

                         WESTERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,                 )
                                          )
                        Plaintiff,        )
                                          )
               -vs-                       )         No. CR-14-123-C
                                          )
PAULA KLUDING,                            )
                                          )
                        Defendant.        )



                             FINAL ORDER OF FORFEITURE

        The Court has reviewed the United States’ Motion for a Final Order of Forfeiture

(Doc. No. 181).       The Court finds:

       Pursuant to Title 18, United States Code, Sections 981(a)(1)(C) and 982(a)(7), and

Rule 32.2(b)(2) of the Federal Rules of Criminal Procedure, this Court previously entered

a Preliminary Order of Forfeiture imposing a money judgment in the amount of

$2,519,813.33 against Defendant Paula Kluding. On January 24, 2020, Plaintiff filed an

Amended Motion for Forfeiture of Substitute Property identifying four pieces of real

property to forfeit to partially satisfy the outstanding money judgment. The four pieces of

real property (together, the “Real Property”) sought for forfeiture are described below:

       1.      Real property located at 335742 E Highway 62, McLoud, Oklahoma, 74851;

Parcel No. 0000-18-12N-03E-4-002-00, together with its buildings, improvements,

appurtenances, fixtures, attachments and easements, more particularly described as:
           Case 5:14-cr-00123-C Document 182 Filed 10/14/20 Page 2 of 7




                     The Southeast Quarter (SE/4) of Section Eighteen (18),
                     Township Twelve (12) North, Range Three (3) East of
                     the Indian Meridian, Lincoln County, Oklahoma, being
                     described as commencing at the Southeast Corner of
                     said Southeast Quarter (se/4); thence West a distance of
                     1190 feet to the point of beginning; thence continuing
                     Westerly along said line a distance of 400 feet; thence
                     North and perpendicular to the South line a distance of
                     1500 feet; thence East a distance of 400 feet; thence
                     South a distance of 1500 feet to the point of beginning.

                     LESS AND EXCEPT that property conveyed by Paula
                     Kluding, as Trustee of the Paula Kluding Revocable
                     Living Trust dated 01/19/2010, to the Dept. of
                     Transportation of the State of Oklahoma, dated
                     01/22/2015, filed 03/18/2015 and recorded in Book
                     2150, Page 683, Lincoln County, OK records.

      2.      Real property located at E Highway 62, McLoud, Oklahoma, 74851; Parcel

No.   0000-18-12N-03E-3-001-00,       together    with   its   buildings,   improvements,

appurtenances, fixture, attachments and easements, more particularly described as:

              The East Half of the Southwest Quarter (E/2 S W/4) of Section
              Eighteen (18), Township Twelve (12) North. Range Three (3)
              East of the Indian Meridian, Lincoln County, Oklahoma,
              containing 80 Acres, more or less.

      3.      Real property located at E Highway 62, McLoud, Oklahoma, 74851; Parcel

No.   0000-18-12N-03E-4-001-00,       together    with   its   buildings,   improvements,

appurtenances, fixtures, attachments and easements, more particularly described as:

              The Southeast Quarter (SE/4) of Section Eighteen (18),
              Township Twelve (12) North, Range Three (3) East of the
              Indian Meridian, Lincoln County, Oklahoma, EXCEPT a tract
              of land described as beginning at the SE/c of said SE/4; thence
              West 1190 feet to the point of beginning; thence West 400 feet;

                                            2
           Case 5:14-cr-00123-C Document 182 Filed 10/14/20 Page 3 of 7




              thence North 1500 feet; thence East 400 feet; thence South
              1500 feet to the point of beginning, EXCEPT a tract described
              as beginning at the SE/c SE1/4; thence S 89°27'05" W along
              the South line of said SE1/4 a distance of 2638.08 feet to the
              SW/c said SE1/4; thence N 00°28'02" W along the West line
              of said SE1/4 a distance of 50.00 feet to a point on the present
              North right of way line of U.S. Highway No. 62; thence N
              89°27'05" E along said North line a distance of 123.00 feet;
              thence N 80°55'15" E a distance of 505.60 feet; thence N
              89°27'05" E a distance of 200.00 feet; thence S 84°50’16” E a
              distance of 201.00 feet; thence N 89°27'05" E a distance of
              600.00 feet; thence S 83°53’39” E a distance of 302.03 feet;
              thence N 89°27'05” E a distance of 715.25 feet to a point on
              the East line of said SE1/4; thence S 00°21'10" E along said
              East line a distance of 70.00 feet to the point of beginning.

              LESS AND EXCEPT that property conveyed by Paula
              Kluding, as Trustee of the Paula Kluding Revocable Living
              Trust dated 01/19/2010, to the Dept. of Transportation of the
              State of Oklahoma, dated 01/22/2015, filed 03/18/2015 and
              recorded in Book 2150, Page 683, Lincoln County, OK
              records.

      4.      Real property located at W Highway 62, McLoud, Oklahoma, 74851; Parcel

No. 9295-00-000-001-0-000-00, together with its buildings, improvements, appurtenances,

fixture, attachments and easement, more particularly described as:

              A part of lot one (1), HOMESTEAD, an addition to Lincoln
              County, Oklahoma, according to the recorded plat thereof,
              LESS AND EXCEPT the Northeast 3 acres being described as
              follows: Beginning at the Southeast corner of said Lot 1;
              thence S 880°18’21" W a distance of 234.05 feet; thence N
              00°31’52” W a distance of 561.36 feet to a point on the North
              line of said Lot 1; thence N 89°28'08” E a distance of 234.0
              feet; thence S 00°31'52" E a distance of 553.52 feet to the point
              of beginning, said tract contained 39.06 acres, more or less.




                                             3
          Case 5:14-cr-00123-C Document 182 Filed 10/14/20 Page 4 of 7




              LESS AND EXCEPT that property conveyed by Paula
              Kluding, as Trustee of the Paula Kluding Revocable Living
              Trust dated 01/19/2010, to the Dept. of Transportation of the
              State of Oklahoma, dated 01/22/2015, filed 03/18/2015 and
              recorded in Book 2150, Page 683, Lincoln County, OK
              records.

       The Court’s Primary Order further directed the United States to provide notice to

any persons known to assert an interest, as well as publishing notice stating the intent of

the United States to dispose of the property in accordance with the law, and further

notifying all third parties of their right to petition the Court within thirty (30) days for a

hearing to adjudicate the validity of their alleged legal interest in the property.

       Notice of this forfeiture and the requirements for filing a claim for the property was

published on the government’s website at www.forfeiture.gov for thirty (30) consecutive

days beginning on April 14, 2020, and ending on May 13, 2020, for at least 18 hours per

day.   (See Doc. No. 181-1). A copy of the Preliminary Order of Forfeiture was also

provided to the following parties:

              (a)     Bret A. Glenn, attorney representing the defendant and petitioners, by
                      Notice of Electronic Filing on April 2, 2020. (See Doc. No. 162);

              (b)     Paula Kluding, Trustee for Paula Kluding Revocable Living Trust, c/o
                      of Bret A. Glenn, by certified mail, receipt number 7019 1640 0001
                      9682 3779, on April 7, 2020. (See Doc. No. 181-2, Certified Mail
                      Domestic Return Receipt and Cerified Mail Receipt).

              (c)     Paula Kluding, Trustee for Paula Kluding Revocable Living Trust, by
                      certified mail, receipt number 7019 1640 0001 9682 3748, on April 7,
                      2020. (See Doc. No. 181-3, Certified Mail Domestic Return Receipt
                      and Certified Mail Receipt).


                                               4
            Case 5:14-cr-00123-C Document 182 Filed 10/14/20 Page 5 of 7




               (d)   Paula Kluding, Trustee for Paula Kluding Revocable Living Trust, by
                     certified mail, receipt number 7019 1640 0001 9682 3755, on April 7,
                     2020. (See Doc. No. 181-4, Certified Mail Domestic Return Receipt
                     and Certified Mail Receipt).

               (e)   Christopher Kluding, petitioner, c/o of Bret A. Glenn, by certified
                     mail, receipt number 7019 1640 0001 9682 3731, on April 7, 2020.
                     (See Doc. No. 181-5, Certified Mail Domestic Return Receipt and
                     Certified Mail Receipt).

               (f)   Kaitlyn Alyssa Chambers and Dylan Chambers, petitioners, c/o Bret
                     A. Glenn, by certified mail, receipt number 7019 6140 0001 9682
                     3724, on April 7, 2020. (See Doc. No. 181-6, Certified Mail
                     Domestic Return Receipt and Certified Mail Receipt).

               (g)   PNC Mortgage (Nationstar Mortgage), by certified mail, receipt
                     number 7019 1640 0001 9682 3762, on April 9, 2020. (See Doc. No.
                     181-7, Certified Mail Domestic Return Receipt and Certified Mail
                     Receipt).

       On April 2, 2020, the Court entered an Amended Order of Forfeiture of Substitute

Property, forfeiting all right, title and interest of Defendant Paula Kluding in the Real

Property.    On May 6, 2020, Petitioners Kaitlyn Alyssa Chambers and Dylan Chambers

and Petitioner Christopher Kluding filed Petitions for Hearing to Adjudicate Third-Party

Interests and Rights in Forfeited Property. On August 14, 2020, Plaintiff filed motions to

dismiss both petitions.   On October 6, 2020, the Court granted the Plaintiff’s motions to

dismiss and denied the petitions filed by Petitioners Kaitlyn Alyssa Chambers and Dylan

Chambers and Petitioner Christopher Kluding.

       Nationstar Mortgage filed an online Petition for Remission as a victim.   This does

not impact whether the Court may enter a final order of forfeiture.   The Attorney General

                                             5
           Case 5:14-cr-00123-C Document 182 Filed 10/14/20 Page 6 of 7




to the Chief of the Money Laundering and Asset Recovery Section (MLARS) will

determine whether the victim may receive compensation through the petition for remission

process.

       The Court finds that Plaintiff has complied with all notice requirements and that no

other third-party interest remains to be adjudicated through the ancillary process as

provided by 21 U.S.C. § 853(n).      Therefore, any third-party interests are barred by failure

of those parties to file a timely petition.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the right, title

and interest to the real property located at 335742 E Highway 62, McLoud, Oklahoma,

74851; Parcel No. 0000-18-12N-03E-4-002-00; real property located at E Highway 62,

McLoud, Oklahoma, 74851; Parcel No. 0000-18-12N-03E-3-001-00; real property located

at E Highway 62, McLoud, Oklahoma, 74851; Parcel No. 0000-18-12N-03E-4-001-00;

and real property located at W Highway 62, McLoud, Oklahoma, 74851; Parcel No. 9295-

00-000-001-0-000-00, all of which are described above, is hereby condemned, forfeited

and vested in the United States of America, free and clear of the claims of any person,

including, Paula Kluding, and shall be disposed of according to law.

       That upon entry of this order, the Federal Bureau of Investigation, United States

Marshal’s Service, or other appropriate federal agency, is directed to deliver the above-

described property to the United States of America for disposition according to law.




                                               6
          Case 5:14-cr-00123-C Document 182 Filed 10/14/20 Page 7 of 7




       IT IS FURTHER ORDERED that the United States District Court shall retain

jurisdiction in the case for the purposes of enforcing this Order.

       IT IS SO ORDERED this 14th day of October 2020.




                                              7
